     Case: 4:19-cv-02733-BYP Doc #: 1 Filed: 11/21/19 1 of 6. PageID #: 1




       IN THE DISTRICT COURT OF THE UNITED STATES
               NORTHERN DISTRICT OF OHIO

JESSE LEWIS, Inmate,              ) CASE
c/o CCA 2240 Hubbard Road         )
Youngstown, Ohio 44505,           ) JUDGE
                                  )
      Plaintiff,                  ) COMPLAINT FOR
                                  ) COMMON LAW
v.                                ) ASSAULT, VIOLATION
                                  ) OF ATTORNEY-CLIENT
WARDEN CHRISTOPHER                ) PRIVILEGE, AND CIVIL
LAROSE, in his official capacity, ) RIGHTS VIOLATIONS:
2240 Hubbard Road                 ) ASSAULT, SPOILATION OF
Youngstown, Ohio 44505,           ) EVIDENCE, INTERFERENCE
                                  ) WITH ATTORNEY-CLIENT
and                               ) COMMUNICATION.
                                  )
CORECIVIC                         )
5501 Virginia Way, Suite 110      ) 42 U.S.C. § 1981 1983
Brentwood, Tennessee, 37027       )
                                  )
and                               ) JURY DEMAND
                                  ) ENDORSED HEREIN
JANE DOE,                         )
(address unknown)                 )
                                  )
      Defendants.                 )
                      JURISDICTION AND PARTIES

1.   Plaintiff Jesse Lewis (Lewis) is a resident of the State of New York, but is
     housed in Mahoning County, Youngstown, Ohio at a private prison based on
     a pending criminal case in the Western District of New York.

2.   Defendant LaRose and Northeast Correctional Center (NEOCC) is a for-
     profit, private corporation operating a prison through contract with the
     federal government, with a locus in Mahoning County, Ohio.

3.   Defendant CORECIVIC (CC) is believed to be the parent company of
     NEOCC, and has a domicile in the State of Tennessee.
      Case: 4:19-cv-02733-BYP Doc #: 1 Filed: 11/21/19 2 of 6. PageID #: 2




4.    Defendant Jane Doe (Doe) is a fictitious name for an employee/agent of
      NEOCC/CCA working at the CC location in Youngstown, Ohio.

5.    Doe is believed to be a prison guard/corrections officer but only her surname
      is known, although the spelling of this name is unclear. Plaintiff shall also
      not speculate and list the believed name in the interest of not exposing the
      incorrect corrections officer to potential privacy violations.

6.    Plaintiff alleges an assault committed against him on April 26, 2019 by an
      employee/agent of Defendant NEOCC.

          PROCEDURAL HISTORY AND RELEVANT FACTS

7.    On April 26, 2019, Lewis was incarcerated at NEOCC in Youngstown, Ohio
      when corrections officer Doe began yelling at Lewis while he was collecting
      cleaning supplies/bottles.

8.    Doe was upset for a reason unknown to Lewis; Doe point her finger
      extremely close to the face of Lewis. Lewis told Doe to remove her finger
      from his face, whereupon Doe assaulted him in the face.

9.    Lewis received medical attention after the assault, but no medical records
      have been released to Plaintiff’s counsel despite a written request and full
      medical release being sent to Defendant NEOCC in September of 2019.

10.   Lewis filed an administrative complaint against Doe on May 2, 2019.

11.   On May 9, 2019, NEOCC/CC delivered a memorandum from “Acting
      Manager Sabo” to Lewis stating that they have investigated the assault and
      that “the matter has been handled in an appropriate manner.” NEOCC did
      not share the exact punishment, suspension, termination, or other remedy
      placed upon Doe due to the assault.

12.   Lewis obtained legal counsel, who subsequently prepared a medical release
      to investigate the assault. Counsel mailed, through priority mail, a written
      request with the signed medical release for all medical records of Lewis
      between April 1, 2019 and May 30, 2019. NEOCC/CC never responded
      and never provided any of medical records.

                                         2
      Case: 4:19-cv-02733-BYP Doc #: 1 Filed: 11/21/19 3 of 6. PageID #: 3




13.   NEOCC provided a memo to Lewis on “CORECIVIC” letterhead, dated
      March 28, 2019 stating that their policy on inmate communications is to
      require “staff to scan the materials to determine they are legal documents.”

14.   Lewis wrote on this memo his concern that this violated his right to private
      communication with his attorneys and that scanning such documents is a
      Constitutional deprivation.

15.   As this matter involves confinement through a federal criminal case and
      concerns Constitutional deprivations, This Court has federal question
      jurisdiction per 28 U.S.C. § 1331, 42 U.S.C. §§§ 1981, 1983, 1988.

16.   This Court has supplemental jurisdiction over the Ohio common law claims
      pursuant to 28 U.S.C. § 1367.

        COUNT I – DEPRIVATION OF CIVIL RIGHTS UNDER
             COLOR OF LAW, 42 U.S.C. §§ 1981, 1983.

17.   Plaintiff realleges lines 1-16 as if fully rewritten here.

18.   Plaintiff has a right to be free of unprovoked physical assaults while in the
      custody of any agent confining him through federal court order.

19.   Plaintiff’s right to be free of such assault can be found in the Fifth, Eighth,
      and Fourteenth Amendments to the Constitution of the United States.

20.   The actions of Defendant violate these Constitutional rights, a party has the
      right to file a civil rights lawsuit pursuant to 42 U.S.C. § 1981, 1983.

21.   Defendant NEOCC and Defendant CC have willfully refused to provide
      medical records and also admit to reviewing/scanning attorney-client
      communications of Lewis, which violate his civil rights per 42 U.S.C. §
      1981 and interfere with his right to counsel and due process rights in the
      Fifth, Sixth, and Fourteenth Amendments.

22.   As Plaintiff was intentionally assaulted by Doe without just cause on April
      26, 2019. The assault by Doe, an agent/employee of Defendant NEOCC /
      Defendant CC, violated his civil rights and Defendants are required to be
      held civilly liable for the intentional tort of assault.
                                           3
      Case: 4:19-cv-02733-BYP Doc #: 1 Filed: 11/21/19 4 of 6. PageID #: 4




23.   Defendant NEOCC and/or Defendant CC have intentionally and with malice
      refused to provide medical records despite receiving a signed medical
      release in September 2019 and disregarding a previous May 9, 2019 request.

24.   This refusal to provide medical records to Plaintiff and/or Plaintiff’s counsel
      is ongoing and serves to obstruct Plaintiff’s evidence and if any records have
      been lost or destroyed, it constitutes a spoliation of evidence and deprivation
      of his Fifth and Fourteenth Amendment rights to due process, hinders his
      Sixth Amendment right to counsel, and interferes with his right to fully
      access the courts and prove his case in violation of 42 USC § 1981.

25.   Defendant NEOCC and Defendant CC have either refused to provide
      medical records in violation of their own policy, or refused to provide
      medical records in accordance of their own policy, in either event
      Defendants have hindered Plaintiff’s right to due process and to access the
      courts by withholding/hiding/or destroying evidence of damages caused by
      the April 26, 2019 assault.

         COUNT II – ASSAULT AND RESPONDEAT SUPERIOR

26.   Plaintiff realleges lines 1-25 as if fully rewritten here.

27.   The assault of Plaintiff by Defendant Doe constitutes an intentional tort,
      committed with malice.

28.   Defendant NEOCC and Defendant CC are also vicariously liable for the
      assault of an employee/agent under their control under Ohio’s common law
      doctrine of respondeat superior.

  COUNT III – CIVIL CONSPIRACY / SPOILIATION OF EVIDENCE

29.   Plaintiff realleges lines 1-28 as if fully rewritten here.

30.   Plaintiff has reason to believe that two or more agents of Defendant
      NEOCC, Defendant CC, and/or Defendant DOE acted in concert to obstruct,
      hinder, withhold, or destroy evidence in connected to one or more of the
      intentional acts alleged here: 1) the April 26, 2019 assault, 2) the failure to
      provide medical records, 3) the violation of the right to confidential
      attorney-client communications.
                                           4
      Case: 4:19-cv-02733-BYP Doc #: 1 Filed: 11/21/19 5 of 6. PageID #: 5




31.   When two or more parties act in bad faith/or with ill-will/malice, and in
      concert to effectuate a tort under the common law, it constitutes a separate
      intentional tort known as civil conspiracy under Ohio common law.

32.   If the discovery process uncovers the names of additional tortfeasors,
      Plaintiff will ask this Court to amend the instant complaint to add parties.

33.   Should discovery disprove any civil conspiracy occurred, Plaintiff will seek
      to dismiss Count III of the instant complaint.


WHEREFORE, Plaintiff seeks the following remedies:

      1.    An injunction ordering Defendant NEOCC and Defendant CC to
            modify their policies to comply with the Fifth, Sixth, and Fourteenth
            Amendments and to ensure that all inmate communications between
            client and attorney remain privileged, unrecorded, unscanned, and
            with the content of communications between attorney-client unread.

      2.    Damages for the physical harm, emotional harm, and pain and
            suffering due to the assault, imposed jointly and severally among all
            defendants found to be liable.

      3.    Punitive damages against all Defendants jointly and severally should
            malice, bad-faith, or ill-will be proven by clear and convincing
            evidence.

      4.    Reasonable attorney fees at the appropriate hourly rate pursuant to 42
            USC § 1988.

      5.    Incidental damages, the costs of this action, and any other remedy
            necessary to effectuate justice.




                                         5
      Case: 4:19-cv-02733-BYP Doc #: 1 Filed: 11/21/19 6 of 6. PageID #: 6




                                JURY DEMAND

      Plaintiff demands a jury trial on all issues of fact and damages in accordance

with Federal Rule of Civil Procedure 38.

                         /s/ Donald Gallick
                         __________________________________
                         DONALD GALLICK (#0073421)
                         COUNSEL FOR PLAINTIFF


                         Respectfully submitted,

                         LAW OFFICE OF DONALD GALLICK, LLC

                         /s/ Donald Gallick
                         __________________________________
                         DONALD GALLICK (#0073421)
                         COUNSEL FOR PLAINTIFF
                         190 North Union Street #102
                         Akron, Ohio 44304
                         (330) 631-6892
                         donaldgallick@gmail.com




                                           6
